Case 5:20-cv-01061-DMG-RAO Document 24 Filed 02/23/21 Page 1 of 1 Page ID #:184



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    SHERVAN FIROUZABADI,                   Case No. EDCV 20-1061 DMG (RAO)
  12                       Plaintiff,
  13          v.                               ORDER ACCEPTING REPORT
                                               AND RECOMMENDATION OF
  14    CITY OF LONG BEACH, et al.,            UNITED STATES MAGISTRATE
                                               JUDGE
  15                       Defendants.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s First Amended
  18   Complaint [Doc. # 12], the pertinent records and files herein, and the Magistrate
  19   Judge’s Report and Recommendation (“Report”) [Doc. # 23]. The time for filing
  20   objections to the Report has passed and no objections have been received. The Court
  21   hereby accepts and adopts the findings, conclusions, and recommendations of the
  22   Magistrate Judge.
  23         Accordingly, IT IS ORDERED that this action is DISMISSED without
  24   prejudice.
  25

  26   DATED: February 23, 2021              ___________________________________
                                             DOLLY M. GEE
  27                                         UNITED STATES DISTRICT JUDGE
  28
